MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                        FILED
      regarded as precedent or cited before any                               Aug 30 2019, 9:01 am
      court except for the purpose of establishing                                 CLERK
      the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                                  Court of Appeals
                                                                                    and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Jeremy P. Gooch                                           Curtis T. Hill, Jr.
      Chief Public Defender                                     Attorney General of Indiana
      Danville, Indiana
                                                                Samuel J. Dayton
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      J.S.,                                                     August 30, 2019
      Appellant-Respondent,                                     Court of Appeals Case No.
                                                                19A-JV-470
              v.                                                Appeal from the Hendricks
                                                                Superior Court
      State of Indiana,                                         The Honorable Karen Love, Judge
      Appellee-Petitioner.                                      Trial Court Cause No.
                                                                32D03-1901-JD-9



      Friedlander, Senior Judge.


[1]   After J.S. admitted to violating the conditions of his probation for a prior

      juvenile adjudication by possessing marijuana and admitting to the new charge

      of possessing marijuana, he was adjudicated a delinquent child. The juvenile

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-470 | August 30, 2019                   Page 1 of 8
      court entered an order that he be placed under supervised probation for a period

      of six months and complete an inpatient substance abuse treatment program at

      White’s Residential Treatment Facility. J.S. appeals, contending that while the

      juvenile court had the authority to issue an order placing him in a residential

      treatment facility, the juvenile court nonetheless abused its discretion by

      entering its order without considering the statutory factors for juvenile

      dispositional orders. We affirm.


[2]   On January 9, 2019, J.S. was traveling eastbound in a car on US 40, also

      referred to as Main Street, in Plainfield, Indiana. A Plainfield Police

      Department officer observed J.S. disobey a red-light signal at the intersection of

      Carr Road and East Main Street. After the officer stopped and approached the

      vehicle, he detected an odor commonly associated with raw marijuana. The

      officer informed J.S. that he suspected marijuana was in the vehicle. J.S. told

      the officer that he had purchased twelve grams of marijuana and that it was

      located in a compartment in the front of the car.


[3]   J.S. was serving probation for a previous adjudication for possessing marijuana.

      He had previously violated the terms of his probation by testing positive on two

      drug screens and missing two other screens. Two days prior to the traffic stop,

      J.S. appeared in court for those probation violations. The juvenile court

      continued his probation in that case.


[4]   On January 29, 2019, the State filed a delinquency petition in which it alleged

      that J.S. was a delinquent child for possessing marijuana. After the court


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-470 | August 30, 2019   Page 2 of 8
      authorized the filing of the petition, the parties appeared for the initial hearing

      on February 4, 2019. At the hearing, J.S. admitted to the offense of possession

      of marijuana, and, by agreement of the parties, proceeded to a disposition

      hearing. The juvenile court, after hearing evidence from both parties, including

      J.S.’s request to remain on home detention and the probation officer’s

      preference that he be placed in an inpatient program, entered an order placing

      J.S. on probation for six months, obeying a 9:00 p.m. curfew, and completing

      the inpatient program at White’s Residential Treatment Facility. The juvenile

      court entered an order finding that J.S.’s probation in the previous juvenile

      adjudication should be terminated as unsuccessful.


[5]   J.S. now appeals, not challenging the juvenile court’s authority to order him to

      attend a residential treatment facility but challenging whether the juvenile court

      properly considered the statutory factors for disposition prior to entering the

      dispositional order.


[6]   Once a child is adjudicated a delinquent child, the juvenile court then enters a

      dispositional decree providing for the placement of the child, any sanctions, and

      treatment. R.J.G. v. State, 902 N.E.2d 804 (Ind. 2009). The purpose of

      dispositional decrees is to promote rehabilitation of the juvenile. Id. (citing J.D.

      v. State, 853 N.E.2d 945 (Ind. 2006)). Ideally, the dispositional decree should be

      formulated in such a fashion that the juvenile is deterred from committing more

      offenses in the hope that the juvenile can “straighten out his life before the

      stigma of criminal conviction and the resultant detriment to society is realized.”

      Jordan v. State, 512 N.E.2d 407, 409 (Ind. 1987).

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-470 | August 30, 2019   Page 3 of 8
[7]   In choosing the correct disposition for the child, the juvenile court has a vast

      array of options in selecting a dispositional decree specifically tailored for the

      unique needs of the particular child. R.J.G., 902 N.E.2d at 806. However, the

      juvenile court is required to consider the options set forth in Indiana Code

      section 31-37-18-6 (1997), which provides as follows:


              If consistent with the safety of the community and the best
              interest of the child, the juvenile court shall enter a dispositional
              decree that:


              (1) is:


              (A) in the least restrictive (most family like) and most appropriate
              setting available; and


              (B) close to the parents’ home, consistent with the best interest
              and special needs of the child;


              (2) least interferes with family autonomy;


              (3) is least disruptive of family life;


              (4) imposes the least restraint on the freedom of the child and the
              child’s parent, guardian, or custodian; and


              (5) provides a reasonable opportunity for participation by the
              child’s parent, guardian, or custodian.


[8]   Thus, the juvenile court is given discretion to determine what is in the best

      interest of the child but is required to consider the statutory factors in doing so.


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-470 | August 30, 2019   Page 4 of 8
       J.S. v. State, 881 N.E.2d 26 (Ind. Ct. App. 2008). An abuse of discretion occurs

       when the juvenile court’s dispositional order is clearly erroneous and against

       the logic and effect of the facts and circumstances before the juvenile court or

       the reasonable, probable, and actual inferences that can be drawn therefrom.

       Id. On appeal from a juvenile adjudication and disposition, we do not reweigh

       the evidence or reassess the credibility of witnesses. C.T.S. v. State, 781 N.E.2d

       1193 (Ind. Ct. App. 2003) (citing J.V. v. State, 766 N.E.2d 412 (Ind. Ct. App.

       2002)).


[9]    Under the judicial temperance presumption, we generally presume that in a

       proceeding tried to the bench, a court renders its decisions solely on the basis of

       relevant and probative evidence. Konopasek v. State, 946 N.E.2d 23, 28 (Ind.

       2011). Although this cited case involves a criminal appeal as opposed to a

       juvenile adjudication and disposition, we find that the same principles apply to

       our review of this appeal.


[10]   Here, the juvenile court heard evidence from J.S.’s probation officer that J.S.

       had two positive screens for marijuana and had missed two drug screens, all of

       which were in violation of the conditions of his probation. The probation

       officer further testified that J.S. had dropped out of outpatient counseling. Two

       days after being detained and having his probation continued for the probation

       violations, J.S. was charged with the new violation. Further, J.S. admitted to

       his probation officer that while he was on home detention, he found some

       marijuana that he had hidden in his room at his mother’s house and used it the

       night before meeting with his probation officer.

       Court of Appeals of Indiana | Memorandum Decision 19A-JV-470 | August 30, 2019   Page 5 of 8
[11]   Because of his marijuana use, J.S. was transferred to an alternative school. He

       did not have behavioral issues necessitating the change, but the change was

       made because he was missing school and was so far behind in his educational

       progress. J.S. lives with his mother, who is in recovery for substance abuse

       issues, and his father, who lives in another town, has also had substance abuse

       issues.


[12]   J.S. told the court that he started using marijuana at a young age because of

       issues with his parents’ relationship. He indicated that he used marijuana to

       help him sleep and not worry about things such as his poor performance in

       school. He admitted that he suffers from anxiety about a variety of things

       including his legal issues.


[13]   J.S., in support of his argument, points to his testimony and his mother’s

       testimony that he had recently sought help through a counseling and wellness

       center and was prescribed medication to address his issues with ADHD. The

       probation officer noted, however, that J.S. did not seek this additional

       treatment until he and his mother learned that the probation officer would be

       recommending that he be placed in a residential treatment facility. Further,

       J.S.’s first instinct upon learning of the placement recommendation was to say

       that he would leave his mother’s house. Additionally, at the time of the

       hearing, J.S. was approximately a month away from his eighteenth birthday.

       His mother disagreed with the placement in the residential facility in part

       because of the two-hour drive from her home.



       Court of Appeals of Indiana | Memorandum Decision 19A-JV-470 | August 30, 2019   Page 6 of 8
[14]   J.S.’s attorney argued to the juvenile court that he believed J.S.’s mother was

       being more proactive in his care and had sought treatment facilities for him. He

       acknowledged that it would have been better had J.S.’s mother acted sooner.

       He stated that J.S.’s mother admitted that she “waited too long to do this” and

       that she “dropped the ball on getting the treatment.” Tr. Vol. 2, p. 28.


[15]   Prior to announcing the disposition, and in response to J.S.’s attorney’s

       suggestion that J.S. remain at home so he could continue with his new

       medication, the juvenile court stated as follows:


               And, if this doesn’t work and I don’t send him to residential now,
               the closer he gets to 18 the harder it is to get him placed
               anywhere and I think we’re left with, you know, the DOC as an
               alternative. That [sic] not a very good alternative. Um, I’m just
               sort of thinking out loud here in terms of where we are. I’d much
               rather try the residential than to have to ever consider DOC.


       Id. J.S. was instructed to bring his new medication with him along with the

       prescription when he went to the residential facility.


[16]   Here, there was ample relevant and probative evidence presented to the juvenile

       court to inform the juvenile court’s dispositional decree. J.S. had been given

       opportunities to address his problems with marijuana through probation,

       intensive outpatient treatment, and home detention. Each of the options had

       proven to be ineffective. J.S. had just had his probation continued two days

       prior when he was detained on the new charge. The juvenile court heard

       testimony from J.S.’s mother about her medical condition and how it might be

       difficult to participate in J.S.’s treatment at the residential facility. After hearing
       Court of Appeals of Indiana | Memorandum Decision 19A-JV-470 | August 30, 2019   Page 7 of 8
       that evidence, the juvenile court decided that the most appropriate placement

       for J.S. was in a residential facility instead of a more restrictive placement at the

       DOC. We find no abuse of discretion in the juvenile court’s disposition.


[17]   Judgment affirmed.


       Kirsch, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JV-470 | August 30, 2019   Page 8 of 8